This matter is before us on motion to dismiss the appeal on the ground that the return day was not within the time limit fixed by law.
We find that the judgment was rendered on November 9, 1931. On November 18, 1931, an order was rendered granting a suspensive appeal. The return day, as fixed in the order, was November 28, 1931. The transcript was filed in this court on November 27, 1931.
It is contended by mover that, under Act No. 128 of 1921 (Ex. Sess.), in cases such as this, where the amount in dispute is more than $100 and less than $300, and appeals from city courts are taken to this court, the record must be lodged in this court within ten days from the date on which the judgment was rendered.
For the reasons given by us in Calvin Evans v. First National Life Insurance Company, 142 So. 356, this day decided, the motion to dismiss the appeal is denied.
Motion to dismiss denied.
WESTERFIELD, J., dissents for written reasons. See Calvin Evans v. First National Life Ins. Co. (La.App.) 142 So. 356, this day decided.